UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 ------------------------------------------------------   x
                                                          :         Case No. 1:18-cv-03662-RPK-ARL
 ALEX GOLDMAN,                                            :
                                                          :
                                     Plaintiff,           :         ORAL ARGUMENT
                                                          :         REQUESTED
                   -against-                              :
                                                          :
 CATHERINE REDDINGTON,                                    :
                                                          :
                                     Defendant.           :

 ------------------------------------------------------   x


DEFENDANT CATHERINE REDDINGTON’S NOTICE OF DEFENDANT’S FEDERAL
     RULE OF CIVIL PROCEDURE 15(A) MOTION FOR LEAVE TO FILE
                        COUNTERCLAIM
        PLEASE TAKE NOTICE that for the reasons set forth in the accompanying Memorandum

of Law, dated September 3, 2020, and upon the prior proceedings and pleadings filed in this

Action, Defendant Catherine Reddington will move this Court at the United States Courthouse for

the Eastern District of New York, 814 Federal Plaza, Central Islip, New York 11722, on October

2, 2020, for an Order granting Defendant’s Federal Rule of Civil Procedure 15(a) Motion for Leave

to file counterclaims against Plaintiff Alex Goldman..



Date: September 3, 2020                                       Respectfully Submitted,
                                                              /s/ Sandra L. Musumeci
                                                              Sandra L. Musumeci
                                                              RILEY SAFER HOLMES & CANCILA LLP
                                                              200 Vesey Street, 24th Floor
                                                              New York, New York 10019
                                                              Phone: 212-660-1000
                                                              Fax: 212-660-1001
                                                              Email: smusumeci@rshc-law.com


                                                          1
    Matthew P. Kennison (pro hac vice)
    RILEY SAFER HOLMES & CANCILA LLP
    121 W. Washington, Suite 402
    Ann Arbor, MI 48104
    Tel: 734.773.4911
    Fax: 734.773.4901
    mkennison@rshc-law.com

    Attorneys for Catherine Reddington




2
                                  CERTIFICATE OF SERVICE

        The undersigned, an attorney, certifies that on September 3, 2020, she caused a true and

correct copy of the foregoing document to be served using the Court’s electronic filing system on

all registered e-filers, which will send electronic notification of such filing to all parties that have

appeared in this action.

                                                        /s/ Sandra L. Musumeci
                                                        Sandra L. Musumeci




                                                   3
